Exhibit Kinetic Concepts, Inc. List of Subsidiaries December 31, 2009 Name State or Other Jurisdiction of Incorporation or Organization KCI Medical Australia PTY Ltd. Australia KCI Austria GmbH Austria KCI Medical Belgium BVBA Belgium KCI Polymedics Belgium KCI Medical Canada Inc. Canada LifeCell Canada Inc. Canada KCI APAC Holdings Ltd Cayman Islands KCI Medical Holding Unlimited Cayman Islands KCI MS Unlimited Cayman Islands KCI Medical (China) Co., Ltd. China KCI USA, Inc. Delaware KCI Licensing, Inc. Delaware KCI Holding Co., Inc. Delaware KCI Real Holdings, L.L.C. Delaware KCI USA Real Holdings, L.L.C. Delaware KCI International Holdings Company, Inc. Delaware KCII Holdings, L.L.C. Delaware KCI International, Inc. Delaware KCI Home Medical, Inc. Delaware LifeCell Corporation Delaware KCI Medical ApS Denmark KCI Medical Middle East & Africa FZE Dubai Laboratoire KCI Médical France KCI Medical Holdings GmbH Germany KCI Medizinprodukte GmbH Germany KCI Hong Kong Holding Limited Hong Kong KCI Medical Limited Ireland KCI Manufacturing Ireland KCI Medical Resources Ireland KCI Medical S.r.l. Italy KCI KK Japan Medical Holdings Limited Malta KCI Europe Holding B.V. The Netherlands KCI Medical B.V. The Netherlands KCI New Zealand Unlimited New Zealand KCI Medical AS Norway KCI Medical Puerto Rico, Inc. Puerto Rico KCI Medical Asia Pte. Ltd. Singapore KCI Medical South Africa (Proprietary) Limited South Africa KCI Clinic Spain, S.L. Spain KCI Medical AB Sweden KCI Medical GmbH Switzerland KCI Real Properties Ltd Texas KCI Properties Ltd Texas The Kinetic Concepts Foundation Texas KCI Medical UK Ltd United Kingdom KCI Medical Limited United Kingdom KCI UK Holdings Limited United Kingdom KCI Medical Products (UK) Limited United Kingdom
